UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number811-07702 ­­ Value LineAsset Allocation Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: March 31 Date of reporting period: March 31, 2011 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 3/31/11 is included with this Form. INVESTMENT ADVISER EULAV Asset Management A N N U A LR E P O R T 220 East 42nd Street, 6th Floor M a r c h 3 1 ,2 0 1 1 New York, NY 10017-5891 DISTRIBUTOR EULAV Securities LLC 220 East 42nd Street, 6th Floor New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue Value Line Asset Allocation Fund, Inc. ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00080239 Value Line Asset Allocation Fund, Inc. To Our Value Line Asset To Our Shareholders (unaudited): Enclosed is your annual report for the fiscal year ended March 31, 2011. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Asset Allocation Fund, Inc. (the “Fund”) earned a total return of 19.65% for the 12-month period. That outpaced both the 15.65% total return of the Standard & Poor’s 500 Index(1) and the 5.26% total return of the Barclays Capital U.S. Government/Credit Bond Index(2) in the same period. Your Fund benefited from its positioning in the technology services sector, holding computer software stocks such as Salesforce.com while avoiding Microsoft. Also a plus was the Fund’s continued underweighting in the financial services sector, avoiding bank stocks such as Bank of America and Wells Fargo. Since the Fund’s inception over 17 years ago, it has achieved an average total return of nearly 10% a year through March 31, 2011. It’s noteworthy that this has been accomplished even while holding a significant portion of assets in bonds and cash, thus limiting the risk exposure of our shareholders. Morningstar, the mutual fund advisory service, gives the Fund an overall rank of four stars as of March 31, 2011 and assigns a Risk rating of Low compared to category peers. Stephen Grant has been lead manager of the Fund since inception. Key to the Fund’s long-term success is our disciplined investment strategy. We invest only in stocks showing strong earnings momentum and stock price momentum, relative to other stocks. When that momentum lags, we are quick to sell, replacing the issue with one showing superior momentum. This is truly a portfolio of growth stocks, representing companies that have demonstrated an ability to increase their earnings and stock price steadily over time. The resulting high quality of the portfolio’s holdings is one more way that we limit the risk exposure of our shareholders. Yet another way we reduce risk is through wide diversification in the stock portion of the portfolio. The Fund currently holds about 150 stocks across many different industries. We typically invest about 1/4 of 1% of assets in any new holding. A wide variety of company sizes is represented in the portfolio, too. Large-capitalization stocks make up about 40% of the stock investments; mid-cap, 50%; and small-cap, 10%. As for bondholdings, the Fund’s mandate is to invest only in higher-quality issues. The portfolio currently holds a variety of Treasury, agency and corporate bonds, primarily of short to intermediate maturities. As of the fiscal year end, the Fund’s allocation was about 70% in stocks and 30% in bonds. During the 12-month period we took advantage of the occasional pullbacks in stock prices to put more cash to work in stocks. Asset allocation of the Fund is primarily determined by Value Line’s proprietary stock market and bond market models, which monitor a variety of economic and financial variables. Thank you for your continued confidence in us. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Stephen E. Grant Stephen E. Grant, Portfolio Manager The S&P 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes, so it is not possible to directly invest in this Index. The Barclays Capital U.S. Government/Credit Bond Index consists of government, investment-grade and mortgage-backed bonds and is representative of the broad bond market. This is an unmanaged index and does not reflect charges, expenses or taxes, so it is not possible to directly invest in this Index. 2 Value Line Asset Allocation Fund, Inc. Allocation Fund Shareholders Economic Highlights (unaudited) After a strong rebound in economic growth in the final quarter of 2009, expectations in 2010 for a robust recovery were tempered by the persistence of several economic constraints. Heavy household debt, weak housing prices, and strained state and local budgets all contributed to a disappointing economic performance, and by the 3rd quarter of 2010, GDP growth had slowed to 2.60%. Part of what had changed was a growing belief that, unlike in previous recoveries, the economy was not about to ignite. After a more “normal” recession, once the recovery starts the economy is back to where it started in about six months. Generally, an accommodative Federal Reserve policy like the one that has been in place for several years would have had a far greater impact on economic growth than what has been seen in this cycle. This time, other factors have been contributing to a lackluster economy, including debt crises in several European countries, and the expiration of federal stimulus programs like the tax credit for first time home buyers. There have also been meaningful productivity gains among US workers, allowing the economy to grow without significant job creation. Still, while the stock market’s performance in 2010 slowed considerably from the previous year, investors were still rewarded with returns from the S&P 500 at 15.06%. Additionally, December housing numbers were a clear bright spot, with purchases of new homes in the U.S. surging 18% for the month, the biggest jump since 1992. This unexpected surge in housing at year-end did push the economy slightly higher in the final quarter of 2010. The economic crosscurrents from 2010 have continued into the new year. The consumer is increasingly positive and investor sentiment is decidedly more upbeat. By the end of January 2011, the Dow Jones Industrial Average crossed 12,000 for the first time since June 2008. Rallies in equities, corporate debt and commodities in the first quarter illustrate how much the $12 trillion pumped into the financial system by governments and central banks is spurring economic growth. However, the Fed remains concerned with lackluster job creation and is likely to stay the course on quantitative easing by completing $600 billion of Treasury purchases through June of this year. The Fed also left its benchmark interest rate unchanged in a range of zero to 0.25%, where it’s been since December 2008. It is clear that the Fed is prepared to keep short rates low for an extended period of time in pursuit of meeting its twin mandates for full employment and stable prices. On balance, we believe that economic trends generally are improving and should provide opportunities for solid returns this year in the capital markets. 3 Value Line Asset Allocation Fund, Inc. (unaudited) The following graph compares the performance of the Value Line Asset Allocation Fund, Inc. to that of the Barclays Capital U.S. Government/Credit Bond Index and the S&P 500 Index (the “Indices”). The Value Line Asset Allocation Fund, Inc. is a professionally managed mutual fund, while the Indices are not available for investment and are unmanaged. The returns for the Indices do not reflect charges, expenses or taxes but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line Asset Allocation Fund, Inc., Barclays Capital U.S. Government/Credit Bond Index and the S&P 500 Index* Performance Data: ** Average Annual Growth of an Assumed Total Return Investment of $10,000 1 year ended 3/31/11 % $ 5 years ended 3/31/11 % $ 10 years ended 3/31/11 % $ * The S&P 500 Index is representative of the large capitalization stocks traded in the United States. The Barclays Capital U.S. Government/Credit Bond Index represents the U.S. Bond Market, with issues having an average maturity of 7.7 years. ** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 4 Value Line Asset Allocation Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2010 through March 31, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Expenses Beginning Ending paid during account value account value period 10/1/10 10/1/10 3/31/11 thru 3/31/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.10% multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 5 Value Line Asset Allocation Fund, Inc. Portfolio Highlights at March 31, 2011 (unaudited) Ten Largest Holdings Shares/ Principal Percentage of Issue Amount Value Net Assets Federal National Mortgage Association TBA, 4.50%, 4/15/41 $ $ % Federal Farm Credit Bank, 1.50%, 12/8/14 $ $ % Verizon Communications, Inc., 8.75%, 11/1/18 $ $ % Pfizer, Inc., 5.35%, 3/15/15 $ $ % BellSouth Corp., 5.20%, 9/15/14 $ $ % Federal National Mortgage Association, 4.50%, 10/25/39 $ $ % EI du Pont de Nemours & Co., 3.25%, 1/15/15 $ $ % U.S. Treasury Bonds, 4.50%, 5/15/38 $ $ % Federal Home Loan Bank, 1.38%, 5/16/11 $ $ % Federal Home Loan Bank, 1.25%, 6/16/14 $ $ % Asset Allocation – Percentage of Net Assets Sector Weightings – Percentage of Total Investment Securities 6 Value Line Asset Allocation Fund, Inc. Schedule of Investments March 31, 2011 Shares Value COMMON STOCKS (69.6%) CONSUMER DISCRETIONARY (10.8%) AutoZone, Inc. * $ BJ’s Restaurants, Inc. * BorgWarner, Inc. * Buckle, Inc. (The) Chipotle Mexican Grill, Inc. * CTC Media, Inc. Deckers Outdoor Corp. * Fossil, Inc. * Genuine Parts Co. Gildan Activewear, Inc. Johnson Controls, Inc. LKQ Corp. * Monro Muffler Brake, Inc. O’Reilly Automotive, Inc. * Phillips-Van Heusen Corp. Priceline.com, Inc. * Signet Jewelers Ltd. * Strayer Education, Inc. Tim Hortons, Inc. TJX Companies, Inc. (The) TRW Automotive Holdings Corp. * Ulta Salon, Cosmetics & Fragrance, Inc. * Warnaco Group, Inc. (The) * Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES (3.5%) British American Tobacco PLC ADR Church & Dwight Co., Inc. Corn Products International, Inc. Flowers Foods, Inc. Green Mountain Coffee Roasters, Inc. * Hormel Foods Corp. TreeHouse Foods, Inc. * Whole Foods Market, Inc. ENERGY (1.2%) Concho Resources, Inc. * FMC Technologies, Inc. * Shares Value World Fuel Services Corp. $ FINANCIALS (5.8%) Affiliated Managers Group, Inc. * AFLAC, Inc. Arch Capital Group Ltd. * Bank of Nova Scotia BlackRock, Inc. Eaton Vance Corp. Franklin Resources, Inc. Portfolio Recovery Associates, Inc. * Saul Centers, Inc. Stifel Financial Corp. * T. Rowe Price Group, Inc. HEALTH CARE (10.6%) Alexion Pharmaceuticals, Inc. * Allergan, Inc. Bio-Reference Laboratories, Inc. * C.R. Bard, Inc. Cerner Corp. * Edwards Lifesciences Corp. * Emergency Medical Services Corp. Class A * Endo Pharmaceuticals Holdings, Inc. * Express Scripts, Inc. * Fresenius Medical Care AG & Co. KGaA ADR Henry Schein, Inc. * IDEXX Laboratories, Inc. * MAKO Surgical Corp. * Mettler-Toledo International, Inc. * MWI Veterinary Supply, Inc. * Neogen Corp. * Novo Nordisk A/S ADR Owens & Minor, Inc. Pharmasset, Inc. * SXC Health Solutions Corp. * Teva Pharmaceutical Industries Ltd. ADR Volcano Corp. * West Pharmaceutical Services, Inc. See Notes to Financial Statements. 7 Value Line Asset Allocation Fund, Inc. March 31, 2011 Shares Value INDUSTRIALS (16.8%) Acuity Brands, Inc. $ AMETEK, Inc. Bucyrus International, Inc. C.H. Robinson Worldwide, Inc. Canadian National Railway Co. CLARCOR, Inc. Danaher Corp. DigitalGlobe, Inc. * Donaldson Co., Inc. Eaton Corp. EnerSys * Esterline Technologies Corp. * Flowserve Corp. IDEX Corp. IHS, Inc. Class A * ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern * Kirby Corp. * L-3 Communications Holdings, Inc. Lennox International, Inc. Polypore International, Inc. * Republic Services, Inc. Rollins, Inc. Roper Industries, Inc. Stericycle, Inc. * Toro Co. (The) TransDigm Group, Inc. * United Technologies Corp. W.W. Grainger, Inc. Waste Connections, Inc. Woodward Inc. INFORMATION TECHNOLOGY (12.5%) Accenture PLC Class A Acme Packet, Inc. * Amphenol Corp. Class A ANSYS, Inc. * Apple, Inc. * Aruba Networks, Inc. * Atheros Communications, Inc. * Shares Value Avago Technologies Ltd. $ Cavium Networks, Inc. * Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * Coherent, Inc. * Concur Technologies, Inc. * Equinix, Inc. * FactSet Research Systems, Inc. iGate Corp. Informatica Corp. * Oracle Corp. Rovi Corp. * Salesforce.com, Inc. * Solera Holdings, Inc. SuccessFactors, Inc. * Synchronoss Technologies, Inc. * Teradata Corp. * TIBCO Software, Inc. * VeriFone Systems, Inc. * VMware, Inc. Class A * WebMD Health Corp. * Wright Express Corp. * MATERIALS (6.4%) Air Products & Chemicals, Inc. AptarGroup, Inc. Balchem Corp. Celanese Corp. Series A Crown Holdings, Inc. * Hawkins, Inc. Lubrizol Corp. (The) NewMarket Corp. Praxair, Inc. Rockwood Holdings, Inc. * Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Valspar Corp. (The) TELECOMMUNICATION SERVICES (0.8%) SBA Communications Corp. Class A * See Notes to Financial Statements. 8 Value Line Asset Allocation Fund, Inc. Schedule of Investments Shares Value UTILITIES (1.2%) ITC Holdings Corp. $ NSTAR Questar Corp. South Jersey Industries, Inc. Wisconsin Energy Corp. TOTAL COMMON STOCKS (Cost $25,675,155) (69.6%) Principal Amount U.S. GOVERNMENT AGENCY OBLIGATIONS (18.2%) $ Federal Farm Credit Bank, 1.50%, 12/8/14 Federal Home Loan Bank, 1.38%, 5/16/11 Federal Home Loan Bank, 1.25%, 6/16/14 Federal Home Loan Mortgage Corp., 4.50%, 6/15/23 Federal Home Loan Mortgage Corp., 4.50%, 10/15/27 Federal Home Loan Mortgage Corp., Gold PC Pool# J03316, 5.00%, 9/1/21 Federal National Mortgage Association, 5.00%, 11/1/34 Federal National Mortgage Association, 4.50%, 10/25/39 Federal National Mortgage Association TBA, 4.50%, 4/15/41 Government National Mortgage Association, 5.50%, 1/15/36 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $11,320,298) (18.2%) Principal Amount Value CORPORATE BONDS & NOTES (11.7%) BASIC MATERIALS (3.1%) $ EI du Pont de Nemours & Co., 3.25%, 1/15/15 $ PPG Industries, Inc., 1.90%, 1/15/16 COMMUNICATIONS (3.8%) BellSouth Corp., 5.20%, 9/15/14 Verizon Communications, Inc., 8.75%, 11/1/18 CONSUMER, NON-CYCLICAL (1.8%) Pfizer, Inc., 5.35%, 3/15/15 DIVERSIFIED (3.0%) General Electric Capital Corp., 0.51%, 5/11/16 (1) Goldman Sachs Group, Inc. (The), 0.76%, 3/22/16 (1) TOTAL CORPORATE BONDS & NOTES (Cost $6,918,933) (11.7%) U.S. TREASURY OBLIGATIONS (1.6%) U.S. TREASURY NOTES & BONDS (1.6%) U.S. Treasury Bonds, 4.50%, 5/15/38 TOTAL U.S. TREASURY OBLIGATIONS (Cost $1,001,094) (1.6%) TOTAL INVESTMENT SECURITIES (101.1%) (Cost $44,915,480) See Notes to Financial Statements. 9 Value Line Asset Allocation Fund, Inc. March 31, 2011 Principal Amount Value SHORT-TERM INVESTMENTS (7.6%) REPURCHASE AGREEMENTS (7.6%) $ With Morgan Stanley, 0.06%, dated 03/31/11, due 04/01/11, delivery value $4,800,008 (collateralized by $4,840,000 U.S. Treasury Notes 1.3750% due 03/15/13, with a value of $ TOTAL SHORT-TERM INVESTMENTS (Cost $4,800,000) (7.6%) EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (-8.7%) ) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($63,152,655 ÷ 2,953,991 shares outstanding) $ * Non-income producing. (1) Floating rate note. The interest rate shown reflects the rate as of March 31, 2011. ADR American Depositary Receipt. TBA To Be Announced. See Notes to Financial Statements. 10 Value Line Asset Allocation Fund, Inc. Statement of Assets and Liabilities at March 31, 2011 Assets: Investment securities, at value (Cost - $44,915,480) $ Repurchase agreement (Cost - $4,800,000) Receivable for securities sold Interest and dividends receivable Prepaid expenses Receivable for capital shares sold Total Assets Liabilities: Payable for securities purchased Due to custodian Payable for capital shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $0.001 par value (authorized 300,000,000, outstanding 2,953,991 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($63,152,655 ÷ 2,953,991 shares outstanding) $ Statement of Operations for the Year Ended March 31, 2011 Investment Income: Interest $ Dividends (net of foreign withholding tax of $7,886) Total Income Expenses: Advisory fee Service and distribution plan fees Custodian fees Transfer agent fees Auditing and legal fees Registration and filing fees Printing and postage Directors’ fees and expenses Insurance Other Total Expenses Before Custody Credits and Fees Waived Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 11 Value Line Asset Allocation Fund, Inc. Statement of Changes in Net Assets for the Years Ended March 31, 2011 and 2010 Year Ended Year Ended March 31, 2011 March 31, 2010 Operations: Net investment income $ $ Net realized gain/(loss) on investments and foreign currency ) Change in net unrealized appreciation/(depreciation) Net increase in net assets from operations Distributions to Shareholders: Net investment income ) ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total Increase/(Decrease) in Net Assets ) Net Assets: Beginning of year End of year $ $ Undistributed net investment income, at end of year $ $ See Notes to Financial Statements. 12 Value Line Asset Allocation Fund, Inc. Notes to Financial Statements 1. Significant Accounting Policies Value Line Asset Allocation Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company which seeks to achieve a high total investment return consistent with reasonable risk by investing primarily in a broad range of common stocks, bonds and money market instruments. The Fund will attempt to achieve its objective by following an asset allocation strategy, based on data derived from computer models for the stock and bond markets, that shifts the assets of the Fund among equity, debt and money market securities as the models indicate and its investment adviser, EULAV Asset Management (the “Adviser”), deems appropriate. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost, which approximates market value. Short-term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are valued at amortized cost. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 13 Value Line Asset Allocation Fund, Inc. March 31, 2011 The following table summarizes the inputs used to value the Fund’s net assets as of March 31, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
